Citation Nr: 1611768	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  08-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a vision disorder.

2.  Entitlement to service connection for a skin disorder, including as due to herbicide exposure or as secondary to service-connected disability.

3.  Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and February 2009 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In July 2014, the Board denied the Veteran's claim for increase and for entitlement to a TDIU and remanded the service connection claims for new medical nexus opinions.  The agency of original jurisdiction (AOJ) obtained the identified medical opinions in October 2014 and provided the Veteran a supplemental statement of the case (SSOC) in December 2014.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran appealed the denial of the increased-rating and TDIU claims to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2015 Memorandum Decision, the Court vacated and remanded the Board's July 2014 denial.  

The Veteran and his spouse testified before the undersigned at a videoconference hearing in March 2012.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran does not experience a vision disorder that manifested during service or is otherwise related to service; no vision disorder was incurred during the Veteran's active military service.

2.  The Veteran does not currently suffer from a skin disorder that is the result of a disease or injury in active duty service, nor is any skin disorder secondary to or aggravated by a service-connected disability.

3.  The Veteran's PTSD has been manifested by symptoms of disturbance of motivation and mood, isolation, intrusive thoughts, nightmares, and problems with sleep that approximate occupational and social impairment with reduced reliability and productivity.

4.  The Veteran's service-connected disabilities do not combine to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran does not have a vision disorder that was incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The Veteran does not have a skin disorder that was incurred in or aggravated by service; his skin disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  The criteria for a disability rating higher than 50 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an award of a total disability rating based on individual unemployability due to service-connected disabilities have been not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in June 2007 and December 2008.  See id.  The letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The June 2007 and December 2008 letters also notified the Veteran what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements, as well as records of post-service treatment from VA treatment providers.  The evidence of record also contains report of examinations that were requested by VA and performed in January 2009, May 2012, and June 2012, with addendum opinions added in October 2014 and December 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations and addendum opinions obtained in this case are collectively adequate, as they are predicated on full physical and psychiatric examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations and opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran and his representative have both submitted written argument, and the Veteran and his spouse have testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims that need to be obtained.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  This includes a disability made chronically worse by service-connected disability.  Section 1110 does not directly speak to awards of "service connection," but merely authorizes compensation for "disability," which the Court in Allen v. Brown, 7 Vet. App. 439, 448 (1995), construed to mean "impairment of earning capacity."  Section 1110 further requires that the disability have been caused by an injury or disease incurred or aggravated in service.  In its holding in Tobin v. Derwinski, 2 Vet. App. 34 (1991), the Court interpreted 38 CFR § 3.310 to require VA to grant "service connection" for the portion of the non-service-connected disability attributable to aggravation by the service-connected condition.  When read in tandem, the Court's rulings require VA to service connect the degree of aggravation of a non-service-connected condition by a service-connected disability and to pay compensation for that level of disability attributable to such aggravation.  38 C.F.R. § 3.310 (71 Fed. Reg. 52,744 (Sept. 7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Since VA had been complying with Allen and Tobin for more than a decade prior to amendment of 38 C.F.R. § 3.310, the aforementioned regulatory amendment effects no new liberalization or restriction in this appeal.  The changes were essentially non-substantive.

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2015) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2015).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  By regulation made effective August 31, 2010, certain additional diseases were added to this list, but none is implicated in the issues addressed in the Board's decision.  75 Fed. Reg. 53,202 (Aug. 31, 2010).

In general, for service connection to be granted for one of these diseases, it must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). 

The Veteran has contended that he has a vision disorder and a skin disorder that are etiologically linked to service.  In the alternative, the Veteran contends that his skin disorder is related to his conceded exposure to herbicides while serving in Vietnam, or secondary to service-connected disability.  Service treatment records are silent for any complaints or treatment for any problems with the Veteran's vision or skin, and he denied having or having had any vision or skin problems at his August 1969 separation report of medical history.  At his August 1969 separation medical examination, no vision or skin disorders were diagnosed.  Post-service treatment records reflect that the Veteran has been seen for complaints of vision problems, which have been diagnosed as glaucoma and cataracts, and for a skin rash, which has been diagnosed as dermatitis.  In addition, at his March 2012 hearing the Veteran contended that he first experienced a skin rash in service and has had it since.  He also attributed his current vision problems to a head injury he claimed to have experienced while on active duty, although no such incident is reflected in the service treatment records.  

The Veteran was provided VA examinations in May 2012 and June 2012 concerning his claimed vision and skin disorders, with addendum opinions added in October 2014.  At the May 2012 skin examination, the examiner acknowledged the Veteran's complaints of a recurrent skin rash that he had experienced for "many years" but found the disorder to be less likely than not related to service and more likely a "contact or medication related" disorder.  In so finding, the examiner noted that the Veteran had not been treated in service or for many years thereafter for any skin complaints.  The examiner further noted that the type of dermatitis the Veteran experiences is "common in the general population and has a genetic basis" and frequently develops as individuals age.  The examiner further found no evidence, including in a review of medical literature, to suggest an etiological link between his dermatitis and herbicide exposure.  In the October 2014 addendum medical opinion, a second examiner reviewed the Veteran's claims file and medical literature and found it less likely than not that his type of dermatitis has been caused or worsened by his service-connected PTSD or prostate cancer or any medications used to treat those disabilities.  

In the June 2012 VA vision examination, the examiner diagnosed the Veteran with glaucoma and cataracts but found it less likely than not that glaucoma was related to service, including to his reported in-service head injury.  In so finding, the examiner noted that the Veteran's vision was normal at separation and further pointed out that the bilateral nature of the disorder meant that it was unlikely to be due to a head injury.  In the October 2014 addendum opinion, a second examiner reviewed the Veteran's claims file and similarly opined that it is less likely than not that his cataracts are related to service, relating them instead to the natural aging process.  

Upon review of the evidence of record, the Board finds, first, that service connection on a presumptive basis is unavailable for the Veteran's claimed skin disorder.  This is so because the Veteran does not carry a diagnosis of any skin disability on the list of diseases noted under 38 C.F.R. § 3.309 as a disease having a positive association with herbicide exposure.  Therefore, any currently diagnosed skin disorder is not presumed to be the result of in-service disease or injury, even considering the Veteran's conceded in-service herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).  Further, the record does not contain medical evidence linking the Veteran's skin disability to herbicide exposure.  The presumptive service connection procedure does not foreclose proof of direct service connection; a claimant may prove causation.  See Combee v. Brown, 34 F.3d 1039 (1994). 

The Board further finds that the preponderance of the evidence is against the Veteran's claims of service connection for a vision disorder and a skin disorder on a direct basis.  The medical records confirm that the Veteran currently suffers from glaucoma, cataracts, and dermatitis.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Importantly, no opinion relating any of the identified disorders to service is present in the record, and the Veteran has not submitted any competent evidence relating any vision or skin disorder directly to service, including to his conceded herbicide exposure.  The Board has considered the evidence of record and finds that there is no competent evidence medically relating the Veteran's current vision disorder or skin disorder to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claims for service connection for a vision disorder and skin disorder must be denied.  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and any current vision or skin disorder.  

In this case, the only evidence in favor of the Veteran's claims is his own statements that his skin and vision problems began during service and have continued to the present.  However, the Board finds that this evidence is outweighed by the medical evidence from the VA examiners' opinions, which are based on the Veteran's reported history, the medical records, and the examiners' medical expertise and current medical knowledge.  In addition, in arriving at their negative opinions, the VA examiners considered the Veteran's contentions regarding the etiology of his claimed disorders and nevertheless concluded that the Veteran's current disorders are not likely related to service.  In light of the well-reasoned opinions offered by the VA examiners in May and June 2012, as well as in the October 2014 addendum medical opinions, which all relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The VA examiners provided reports that considered the Veteran's history, set out their findings in detail, and contained clearly articulated reasons for their conclusions.  Thus, the Board relies upon the VA examiners' opinions in making its determination.  As discussed above, the VA examinations specifically addressed causation, clearly indicating that the Veteran's vision and skin disorders are not likely related to his time in service.  The skin examiner further specifically found that the Veteran's dermatitis is not likely related to his in-service herbicide exposure.  For these reasons, the Board concludes that the VA examiners' opinions are of greater weight.

The Board has considered the Veteran's contentions that his current vision and skin disorders are etiologically linked to his time in service.  However, in order for the service connection claims to be granted, the record would have to contain competent evidence linking the disorders to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between his current disorders and service.  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as a rash or decreased visual acuity; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on complex medical questions such as these.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay 

assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant these claims for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiners who provided the opinion that his claimed vision and skin disorders are not etiologically linked to military service.  Thus, the Veteran's own assertions as to the etiology of his current vision disorder and skin disorder have little probative value.

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing an ophthalmological disorder such as glaucoma or cataract, or a dermatological disorder such as dermatitis, is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the VA examiners considered the Veteran's contentions regarding his symptomatology and nevertheless found that his vision and skin disorders are not etiologically linked to service.  The Board accepts the opinion of the VA examiners as being the most probative evidence on the subject, as the opinions are based on thorough review of all historical records and thorough examination and contain detailed rationales for the examiners' conclusions.  The Board thus finds that the Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by the VA examiners, who are medical professionals.  The Board further notes that, despite his contentions regarding continuity of symptomatology at his March 2012 hearing, the Veteran reported at his August 1969 separation report of medical history that he had no vision or skin problems, and none were diagnosed at his separation medical examination.  These contradictory statements render the Veteran's contentions of continuity of symptomology less convincing.

The Board further finds that the preponderance of the evidence is against the Veteran's claim of service connection for a skin disorder on a secondary basis.  Because the question of whether a disability such as dermatitis is related to another disorder or the medications used to treat it is a medical question requiring expertise, the Board relies upon the VA examiner's October 2014 addendum medical opinion.  The examination report reflects that the examiner comprehensively examined the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiner offered a rationale for his opinion that the Veteran's dermatitis is not likely related to any service-connected disability or medication, relying on the medical records and his medical expertise.  Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between any service-connected disability, or medications used to treat them, and the Veteran's dermatitis.  In so finding, the Board notes that the October 2014 VA examiner offered a negative opinion as to the possibility of an etiological link between the Veteran's dermatitis and service-connected prostate cancer or PTSD, or any medications used to treat those disabilities.  There is no evidence of record to contradict this finding.  Thus, the Board concludes that service connection for a skin disorder on a secondary basis is not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran in this instance.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.

Claim for Increase

The Veteran contends that his PTSD is worse than is reflected by the 50 percent disability rating currently assigned.  

Relevant evidence of record consists of VA examinations conducted in January 2009 and May 2012, as well as records of ongoing VA treatment and the Veteran's testimony before the undersigned Veterans Law Judge.  Records of VA and Vet Center treatment reflect that the Veteran has received care for PTSD, including reports of isolation, intrusive thoughts, nightmares, and problems with sleep.  His treatment providers in 2008 assigned him GAF scores of 51 and 52.   At a treatment visit in December 2008, the Veteran reported that he was experiencing frequent intrusive thoughts and nightmares, as well as ongoing difficulty sleeping.  He denied any suicidal or homicidal ideation but reported that he had a sedentary lifestyle and did not engage in any activities.  At a later treatment visit in July 2013, the Veteran continued to complain of avoidance, sleep problems, and nightmares; at that time, he also reported occasional suicidal ideation without intent or plan.  He reported that his mood was "okay," and his affect was noted to be slightly anxious.  His GAF score was assessed as 60-65 at that time.  In January 2014, the Veteran reported that his PTSD symptoms were "somewhat improved" on new medication, although he continued to report nightmares and occasional passive suicidal ideation.  He has continued to be seen in group PTSD therapy, where he has consistently been noted to display a restricted or flat affect.

At the January 2009 VA examination, the Veteran reported seeing "shadows" and experiencing nightmares nightly, as well as ongoing trouble sleeping.  He also reported intrusive thoughts and social isolation, particularly in loud places.  He stated that he felt close to his wife of 34 years, despite their occasional arguments.  He reported that he had not worked since the 1980s, when he was injured on the job.  His mood was found to be neutral, with a restricted affect.  He reported "some suicidal ideation but denied intent."  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 52, assessing his symptoms as "mild to moderate."  The examiner further found that the Veteran's PTSD would not "preclude all employment," noting that he displayed no impairment in thought process or communication.  

Report of the May 2012 VA examination reflects that the Veteran reported having been married for forty years, although he stated that he did not feel close to his wife and had "no friends."  He stated that he was unemployed and attended church occasionally.  He complained of recurrent intrusive thoughts and nightmares, as well as feeling detached or estranged from others.  He also reported avoiding recollections of his time in service, as well as chronic trouble sleeping.  The examiner noted that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships, as well as in adapting to stressful circumstances.  The examiner assigned a GAF score of 52 and found the Veteran's symptoms to be "moderate" in severity, specifically finding his overall symptomatology to cause occupational and social impairment with reduced reliability and productivity.  The examiner concluded that the Veteran's PTSD symptomology does not preclude employment.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.
 
The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
 
The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
 
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.
 
Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating").  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Upon review of the evidence, the Board finds that the Veteran's PTSD has been consistent with the criteria for a 50 percent rating throughout the appeal period, and that a higher rating is thus not warranted.  In that connection, the Board notes that the Veteran was treated on multiple occasions by VA treatment providers for complaints of isolation, intrusive thoughts, nightmares, and problems with sleep-symptoms identical to those reported to the January 2009 and May 2012 VA examiners.  Hence, the Board finds that the Veteran's PTSD more nearly approximates the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by his disturbance of motivation and mood, isolation, intrusive thoughts, nightmares, and problems with sleep.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).  In so concluding, the Board finds particularly persuasive the Veteran's ongoing reports of intrusive thoughts and nightmares, as well as problems sleeping, isolation, and disturbances of motivation and mood.

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2015).  Nonetheless, upon review of the evidence discussed above, the Board finds that the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective relationships.  See 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3, 4.130 (Diagnostic Code 9411).  The evidence indicates that the Veteran consistently experienced this level of symptomatology throughout the appeal period.  Therefore, a rating higher than the 50 percent disability rating currently assigned is not warranted.

In that connection, the Board notes that there is no evidence that the Veteran had problems tantamount to obsessive or ritualistic behavior that interfered with his routine activities.  There is, further, no evidence that he displayed stereotyped speech, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking at any time during the appeal period.  Further, although the Veteran has reported occasional passing suicidal ideation to his VA treatment providers, he has regularly been found not to display active suicidal ideation or intent, and his VA examiners and treatment providers have concluded that he does not pose a danger to himself or others.  Further, he has not displayed psychotic symptoms at any time during the appeal period.  In addition, at no time has any treatment provider or examiner noted the Veteran to have illogical, obscure, or irrelevant speech, as identified in the General Rating Formula for Mental Disorders.  The exhibited symptoms (and those not manifested) thus strongly suggest that he does not experience deficiencies in most areas as is required for a 70 percent rating.  Rather, for the entirety of the appeal period, his difficulties have been akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that the May 2012 VA examiner specifically found the Veteran's symptomatology to be no more than moderate in severity, resulting in occupational and social impairment with reduced reliability and productivity-the very level of symptomatology that warrants a 50 percent disability rating.  Further, during the entirety of the appellate period, the Veteran has not been found to have deficiencies in most areas-work, school, family relations, judgment, thinking, and mood.  Thus, the Board finds that a higher rating is not warranted.

There is evidence of occupational and social impairment; in addition, the Veteran has reported that he does not often socialize and believes he would have difficulty interacting with coworkers.  Nevertheless, the Veteran has reported that he maintains a relationship with his wife of nearly forty years.  As discussed above, at no time has he exhibited impairment of thought 

processes, and he has not been found to be so irritable as to have periods of violence.  Also, he is able to communicate without speech problems of the kind contemplated by the criteria for a higher rating.  The Board thus finds that the kinds of problems the Veteran experiences are most like those set forth in the criteria for a 50 percent rating.  Consequently, the Board finds that the preponderance of the evidence is against the claim for a rating higher than 50 percent for PTSD.  

In reaching its conclusion, the Board finds particularly persuasive the Veteran's ongoing mood disturbances, anxiety, irritability, depression, and sleep interruption due to nightmares, as recorded on multiple occasions and discussed above.  The Board also acknowledges findings of the January 2009 VA examiner that the Veteran's symptoms were " mild to moderate," as well as findings by the May 2012 VA examiner that the Veteran's symptomatology is " moderate."  The Board notes, however, that words such as "moderate," "marked," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "contemplated by the requirements of the law." 38 C.F.R. § 4.6 (2015).  Use of terminology such as "moderate" or "mild" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  As such, the Board finds that the currently assigned rating of 50 percent for the Veteran's service-connected PTSD is proper. 

The Board also finds that, for the entirety of the claim period, symptoms set forth in the criteria for a total rating for the Veteran's service-connected PTSD have not been evident.  Although his occupational and social functioning has been impaired, the persuasive medical evidence shows that the Veteran's symptomatology has not risen to the level of total occupational and social impairment.  Problems akin to gross impairment of thought processes or communication have not been shown.  To the contrary, the Veteran has consistently been found to have normal thought processes, with no hallucinations or delusions or problems with orientation or activities of daily living.  In addition, the Veteran has never been found, by any physician or examiner, to experience any irrelevant, illogical, or obscure speech.  The Veteran's VA treatment providers have found no differently in their reports of treatment throughout the appellate period.  In view of the lack of symptomatology consistent with a total disability rating, the Board finds that an evaluation of 100 percent is not warranted at any time during the appellate period.

In its analysis, the Board has considered the GAF score of 52 assigned to the Veteran in the January 2009 and May 2012 VA examinations, as well as at his multiple VA treatment visits, at which he was assigned scores ranging from 51 to 60-65.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).
 
The DSM identifies scores in the ranges of 51-60 are identified as "moderate symptoms" such as flat affect and circumstantial speech or moderate difficulty in social or occupational functioning.  Scores in the range of 61-70 are described as "mild symptoms" such as depressed mood and mild insomnia with some difficulty in social, occupational, or school functioning but with the ability to maintain some meaningful interpersonal relationships.
 
The Veteran has not displayed such symptoms as active suicidal ideation or severe obsessional rituals; nor has he been noted to engage in activities such as shoplifting.  Rather, as discussed above, and despite the occasional instances of passive suicidal ideation, he has consistently been found not to pose a danger of acting on such thoughts, and he has never been found to engage in obsessional rituals that interfere with activities of daily living.  Further, although the Veteran has been noted to have difficulty maintaining social relationships, he 

has had some degree of success; he was noted at the May 2012 VA examination to have been married for forty years, although he stated that he did not feel close to his wife. He also reported occasionally attending church at that time.  Nothing about the Veteran's assigned GAF scores, when considered in light of the other evidence of record-in particular his assessed levels of occupational and social impairment-leads the Board to conclude that a rating higher than the 50 percent currently assigned is warranted.  In so finding, the Board reiterates that the Veteran's assigned GAF scores are not dispositive of the evaluation and must be considered in light of the actual symptoms of his disorder.  In this case, the Board has found that the Veteran's symptomatology, as discussed above, is appropriately compensated by the 50 percent rating currently assigned.  

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time during the period at issue has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  In that connection, the Board notes that the Veteran's symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are all specifically addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For all the foregoing reasons, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected PTSD warrants a rating no higher than the 50 percent rating currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.22, 4.130, Diagnostic Code 9411.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
Claim for a TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is a single service-connected disability rated as 60 percent, disabilities of a common etiology or a single accident are considered as one disability.  38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded by the VA Director, Compensation and Pension Service, on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for prostate cancer, rated as 100 percent disabling, and for PTSD, rated as 50 percent disabling.  The Court has held that a claim for a TDIU is potentially not moot even when a schedular 100 percent disability rating has been granted.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2014).  Under the current situation, the Veteran does not an "additional" disability of 60 percent or more, since PTSD is rated only 50 percent disabling.  

Still, the Board will consider whether PTSD, by itself, renders the Veteran unemployable, for referral of the case to the Director of Compensation for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

Here, the evidence of record does not suggest that the Veteran is unemployable due solely to his service-connected PTSD.  In that connection, the Veteran suggested at his March 2012 hearing that he was unable to work due to his PTSD.  However, the Board finds more compelling the fact that by his own contentions on multiple occasions, as well as the statements of multiple VA examiners, the Veteran is unemployable as a result not only of his service-connected PTSD but also-and primarily-because of his non-service-connected shoulder and hip disorders.  To that end, the Board looks to the Veteran's October 2008 TDIU claim, at which time he explicitly stated that his inability to work was due not just to PTSD but also to hip and shoulder disabilities.  Similarly, he stated at the March 2012 hearing that he had to stop working due to back problems.  Similarly, at the January 2009 and May 2012 VA psychiatric examinations, the examiners both opined that the Veteran's PTSD does not preclude him from employment.  Significantly, at the January 2009 VA examination the Veteran himself stated that he had stopped work due to a jobsite injury.  In addition, in addendum medical opinions issued in December 2014, VA examiners stated that the Veteran's PTSD did not render him unemployable, pointing out that although he would likely be best suited to working "independently," his PTSD 

symptoms had actually improved during the course of the appeal period and he continued to engage in an "active life style."  The Board concludes that there is no persuasive evidence that the Veteran's service-connected PTSD-without regard to his multiple non-service-connected disabilities-has made him unemployable.  38 C.F.R. § 3.341(a).  A referral under 38 C.F.R. § 4.16(b) is therefore not warranted.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for a vision disorder is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to a disability rating higher than 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


